Citation Nr: 0534793	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to January 
1966.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The RO provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The RO denied service connection for a heart condition in 
a March 1966 rating decision; it notified the veteran of the 
denial but he did not initiate an appeal.  

3.  Evidence received since the March 1966 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1966 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  No new and material evidence has been received since the 
March 1966 rating decision to reopen a claim for service 
connection for a heart condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for a heart condition in a 
March 1966 rating decision.  Although the RO notified the 
veteran of the denial, he did not initiate an appeal.  
Therefore, the RO's decision of March 1966 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).  

The veteran attempted to reopen his claim in July 2002 by 
submitting additional evidence.  In a September 2002 rating 
decision, the RO denied the claim, stating that no new and 
material evidence had been submitted.  The veteran appealed 
this decision to the Board.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

The RO denied service connection for a heart condition in the 
March 1966 rating decision because it found that this 
condition was congenital and was not incurred in or, most 
importantly, aggravated by the veteran's active military 
service.  

Evidence received since the March 1966 rating decision 
consists of VA Medical Center (VAMC) records from years after 
the veteran left active military service.  The evidence is 
new, in that it has not been submitted to VA before.  
However, the Board finds that the evidence is not new and 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran's heart condition (which 
was clearly indicated to exist in 1966) was incurred during, 
or aggravated by, his military service.  In fact, some of the 
medical records do not pertain to the veteran's heart 
condition at all.  Accordingly, the Board finds no new and 
material evidence to reopen the claim for service connection 
for a heart condition.  The claim is not reopened.  
38 U.S.C.A. § 5108.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2002, as well as information provided in the 
June 2004 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the June 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in July 
2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
However, the Board is satisfied that the July 2002 VCAA 
notice and the June 2004 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, neither the veteran 
nor his representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA medical records.  
The veteran has also submitted written personal statement.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the claim 
for service connection for a heart condition is not reopened.  
The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


